Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 1/10/2022.
Priority 
Acknowledgment is made of applicant's claim for prior priority date of U.S. Provisional Patent Application 62/689/931 filed on 06/26/2018.
Restriction
Examiner acknowledges the applicant election of Species (claims 18-28) in response to the election/restriction requirement, with traverse.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a method which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 18 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis.  Independnt Claims recites the limitations of 
“deducting costs from the premium by the life insurance company for administration of the life insurance policy; 
opting in to an accumulated value rider by the policy owner; 
allocating a portion of the net accumulated value of the life insurance policy, as an accumulated value rider cost; 4Application No.: 16/452,678Patent Docket No.: 24759.0005 

determining a payout for the accumulated value rider option at the end of the duration based on the terms and market performance; 
allocating the payout for the accumulated value rider option to an accumulated value of the life insurance policy.”

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  deducting costs from the premium recites a fundamental economic practice, opting in, determining, purchasing and allocating.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The element inherent and in specification on a system but not explicitly recited in claims in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and software per se amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, all independent claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Wetmore (U.S. Patent Pub 2013/0173312) in view of Ryan (U.S. Patent 5,655,085)  
Re claim 18: Wetmore discloses: 
A method of administering a life insurance policy, the steps comprising: providing a life insurance to the policy to a policy owner by a life insurance company for a premium; (See Wetmore, Figure 2) 
deducting costs from the premium by the life insurance company for administration of the life insurance policy; (See Wetmore, Figure 5)
opting in to an accumulated value rider by the policy owner;  (See Wetmore, Figure 3, P [23—32] value rider = term rider) 
allocating a portion of the net accumulated value of the life insurance policy, as an accumulated value rider cost; 4Application No.: 16/452,678Patent Docket No.: 24759.0005 (See Wetmore, Figure 5, P [04] value rider = term rider)
purchasing an accumulated value rider option having a duration and terms with the accumulated value rider cost thereby establishing the notional value of the accumulated value rider option;  (See Wetmore, Figure 3, P [18])
determining a payout for the accumulated value rider option at the end of the duration based on the terms and market performance;  (See Wetmore, Figure 3, P [31-41])
allocating the payout for the accumulated value rider option to an accumulated value of the life insurance policy. (See Wetmore, Figure 3, P [31-41])
While examiner believes, Wetmore teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Ryan additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wetmore by adapting any features of Ryan.  Specifically the Riders of Automated Universal Life Insurance (title) see Ryan Figure 3B-5 Figure 174. 
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically, both Wetmore and Ryan both relate to same subject area of Automated Universal Life Insurance.
Re claim 19: see claims above +
further comprising the steps of: providing a base policy as part of the life insurance policy; allocating a portion of the premium as a base policy option cost; purchasing a base policy option having a duration and terms with the base policy option cost thereby establishing the notional value of the base policy option; determining a payout for the base policy option at the end of the duration based on the terms and market performance; allocating the payout for the base policy option to the accumulated value of the life insurance policy. (See Wetmore, Figure 3, P [23—32])
Re claim 20: see claims above +
further comprising the step of. determining the accumulated value rider cost through a derivatives desk.  (See Wetmore, Figure 3, P [23—32])
Re claim 21: see claims above +
wherein the accumulated value rider cost is a predetermined percentage of the accumulated value, net of the costs. (See Wetmore, Figure 3, P [23—32])
Re claim 22: see claims above +
further comprising wherein at the end of the duration the policy owner can opt out of the accumulated value rider. (See Wetmore, Figure 3, P [23—32])
 Re claim 23: see claims above +
further comprising wherein the life insurance policy includes a death benefit guarantee. (See Wetmore, Figure 3, P [14] + claims)
Re claim 24: see claims above +
further comprising wherein the accumulated value rider includes a death benefit guarantee. (See Wetmore, Figure 3, P [14] + claims)
Re claim 25: see claims above +
further comprising wherein the accumulated value rider includes a no-lapse death benefit guarantee of a specified duration. (See Wetmore, Figure 3, P [31, 71] + claims)
Re claim 26: see claims above +
further comprising wherein the accumulated value rider includes a cumulative guaranteed value. (See Wetmore, Figure 3-4, P [11-15] + claims)
Re claim 27: see claims above +
further comprising the step of. offering an additional no-lapse guarantee rider applicable to age one hundred and twenty one. (See Wetmore, Figure 3-4, P [11-15] + claims)
Re claim 28: see claims above +
further comprising wherein the insurance policy is an indexed universal life insurance policy. (See Wetmore, Figure 3-4, P [1-5] + claims)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laudato et al., U.S. Patent Pub 2008/0249810, discloses method and system of administering a financial product having a volatility reduction feature comprises providing a life insurance policy having a cash surrender value,  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698